 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1123 
IN THE HOUSE OF REPRESENTATIVES 
 
February 26, 2010 
Mr. Barrett of South Carolina (for himself, Mr. Wilson of South Carolina, Mr. Inglis, and Mr. Brown of South Carolina) submitted the following resolution; which was referred to the Committee on Energy and Commerce 
 
RESOLUTION 
Expressing the sense of the House of Representatives with respect to the use of Yucca Mountain as the Nation’s primary permanent nuclear waste storage site. 
 
 
Whereas Congress passed the Nuclear Waste Policy Act in 1982, setting the stage for a safe and permanent nuclear waste repository; 
Whereas in 1987 Congress designated Yucca Mountain as the only option for a long-term storage site; 
Whereas Congress reaffirmed Yucca Mountain’s designation of the only option for a long-term storage site in 2002; 
Whereas since 1982, the nuclear power industry, through ratepayers, has paid over $16,000,000,000 into the Nuclear Waste Fund; 
Whereas South Carolinians alone have contributed more than $1,200,000,000 into the Nuclear Waste Fund; 
Whereas the total spent for the preparation and construction of a permanent storage site at Yucca Mountain has exceeded $10,000,000,000; 
Whereas taxpayers will receive nothing for their substantial investment as a result of the decision to abandon the Yucca Mountain project; 
Whereas nuclear waste is stored at over 120 locations across the country, with 160,000,000 Americans living within 75 miles of one of these sites; and 
Whereas the presence of so many storage facilities throughout the United States presents a potential national security threat because each storage site could be a target for terrorism: Now, therefore, be it  
 
That the House of Representatives— 
(1)strongly believes that the decision to abandon the 23-year bipartisan project establishing Yucca Mountain as the Nation’s primary permanent nuclear waste storage site— 
(A)is misguided and breaks a promise made to certain States nearly 3 decades ago; and 
(B)violates the letter of the law by extending the length of time South Carolina and other States will be forced to store nuclear waste; and 
(2)calls upon the President to honor the bipartisan commitment made to taxpayers to establish Yucca Mountain as the Nation’s primary permanent nuclear waste storage site. 
 
